NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0146n.06

                                           No. 21-3385

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUITF

                                                                                   FILED
                                                         )                    Apr 06, 2022
 UNITED STATES OF AMERICA,                               )               DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
                                                                 ON APPEAL FROM THE
 v.                                                      )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT     FOR      THE
 DEVON KEHOE,                                            )
                                                                 NORTHERN DISTRICT OF
                                                         )
        Defendant-Appellant.                                     OHIO
                                                         )
                                                         )


Before: SUHRHEINRICH, MOORE and CLAY, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Defendant Devon Kehoe pleaded guilty to conspiracy

to possess with intent to distribute and to distribute controlled substances, possession with intent

to distribute cocaine, and witness tampering. On appeal Kehoe argues that he was denied effective

assistance of counsel during the sentencing process. Because the record is not sufficiently

developed to address this issue on direct appeal, we affirm Kehoe’s convictions and sentence.

                                                 I.

       In January 2019, Kehoe and codefendant Daniel Perstin met in California to transport a

shipment of drugs from California to the Northern District of Ohio. They rented two vehicles and

had a third person drive the vehicle with the drugs while they followed in the second vehicle. Utah

State Highway Patrol pulled over the first vehicle and seized 1.98 kilograms of cocaine, 480 grams

of methylenedioxymethamphetamine (MDMA), and 380 grams of ketamine.
No. 21-3385, United States v. Kehoe


       In the ensuing months, the Federal Bureau of Investigation (FBI) used confidential

informants, physical surveillance, court-authorized wire taps, and other investigative techniques

to investigate Kehoe’s drug trafficking activities. Between November 2019 and February 2020

Kehoe sold tetrahydrocannabinol (THC), cocaine, and MDMA to confidential informants. On

February 13, 2020, agents executed search warrants at two locations associated with Kehoe and

one at Perstin’s residence. They seized additional quantities of cocaine, MDMA, firearms, large

amounts of cash, multiple cell phones, and a kilogram drug press.

       Kehoe was arrested and charged in a criminal complaint with conspiring to distribute

controlled substances, possessing with intent to distribute controlled substances, and distributing

controlled substances. The district court released Kehoe on bond, with the conditions that he was

not to commit any criminal offenses or have contact with certain potential codefendants. That

order was later amended to allow Kehoe to speak with his fiancé (who was pregnant with Kehoe’s

child) and to accompany her to medical appointments.

       Kehoe was indicted for conspiracy and multiple substantive offenses for possessing and

distributing THC, MDMA, and cocaine. On June 5, 2020, while on bond, Kehoe sent several

threatening messages to potential trial witnesses. Days later, officers executed an arrest warrant

and a search warrant at Kehoe’s home. They seized 1,240 squares of LSD from Kehoe’s bedroom.

They also discovered that Kehoe was sharing his bedroom with his fiancé, in violation of his bond

conditions. The district court revoked Kehoe’s bond.

       A grand jury later returned a superseding indictment; it retained the previously charged

counts and added one count of tampering with a witness by physical force or threat, and one count

of interstate communication of a threat to injure. Kehoe pleaded guilty, pursuant to a plea

agreement, to three of the ten counts: conspiracy to possess with intent to distribute and to


                                                -2-
No. 21-3385, United States v. Kehoe


distribute controlled substances, in violation of 21 U.S.C. § 846; possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C); and tampering with a

witness, victim, or informant by physical force or threat, in violation of 18 U.S.C. § 1512(a)(2)(A).

The parties agreed to disagree about the sentence and sentencing range, and that “[e]ach party

[would be] free to recommend whatever sentence it believes to be appropriate.” Kehoe generally

waived his right to challenge his convictions and sentence, but he reserved his right, among other

things, to pursue ineffective assistance of counsel claims on appeal or otherwise.

       Kehoe filed a sentencing memorandum, under seal, outlining the bases for his downward

variance request under 18 U.S.C. § 3553(a). Kehoe also offered other mitigating factors—his lack

of criminal history, his family stability (as attested to by ten attached character letters), and his

substance abuse. He later filed supplemental character letters from his father and a friend.

       At the sentencing hearing, which was not conducted under seal, the district court found that

Kehoe’s total offense level was 31, after two two-point enhancements to the base offense level of

30 for possessing a firearm and obstruction of justice and a three-point reduction for acceptance

of responsibility. That, combined with a criminal history category of I, yielded an advisory

Guidelines range of 108 to 135 months. The government asked for a sentence within the

Guidelines. Kehoe requested a sentence of 63 to 78 months. Kehoe’s counsel described the

“sentencing memo”—in combination with the PSR—as “the basis of [his] argument.” He stated:

“And the Court I’m sure has read that. I’m not going to go into the details in there. . . . [T]here’s

a lot of details in there I want the Court to take into consideration, as well.” Counsel then addressed

the character letters, which reflected Kehoe’s “very good qualities,” including his respectful, kind,

and cooperative manner.




                                                 -3-
No. 21-3385, United States v. Kehoe


       The district court weighed the 18 U.S.C. § 3553(a) factors and sentenced Kehoe to a term

of 110 months, at the low end of the Guidelines range. The court emphasized the large number of

guns, the large amounts of drugs, and the “intimidation and threats” to potential witnesses. The

court factored in Kehoe’s lack of criminal history and “significant drug dependency,” but also

noted that Kehoe, though 32, had never had a job, and that he had “gr[own] up in a privileged

background” with “tremendous family support.” The district court did not discuss Kehoe’s request

for a variance outlined in the sentencing memorandum.

       When asked, Kehoe’s counsel responded that he had no objections to the sentence imposed.

       This timely appeal followed.

                                                II.

       Although Kehoe reserved the right to appeal ineffective assistance of counsel claims, we

decline to address the issue here. To succeed, Kehoe must establish that his attorney’s performance

was deficient, and that he suffered prejudice as a result. Strickland v. Washington, 466 U.S. 668,

687–88, 692 (1984). We review ineffective assistance of counsel claims de novo. United States v.

Coleman, 835 F.3d 606, 612 (6th Cir. 2016). However, such claims are generally better suited for

“collateral review because the record on direct appeal is often insufficient to assess the merits of

the claim.” United States v. Ferguson, 669 F.3d 756, 762 (6th Cir. 2012) (collecting cases stating

the general rule). Thus, we address an ineffective assistance claim on direct appeal “[o]nly in the

rare case that would not benefit from further record development.” Coleman, 835 F.3d at 612.

       This is not that rare case. The record is silent concerning Kehoe’s counsel’s strategy at the

sentencing hearing to focus on Kehoe’s family support instead of the grounds for a variance

developed in the sentencing memorandum. See United States v. Rafidi, 730 F. App’x 338, 342–

43 (6th Cir. 2018) (declining to address the defendant’s claim that counsel was ineffective by


                                                -4-
No. 21-3385, United States v. Kehoe


declining to argue for a concurrent sentence or downward variance because there was no affidavit

or testimony from the defense counsel concerning his strategy). We therefore have “no way of

knowing whether a seemingly unusual or misguided action by counsel had a sound strategic motive

or was taken because the counsel’s alternatives were even worse.” Massaro v. United States,

538 U.S. 500, 505 (2003). Thus, we cannot tell whether counsel’s performance fell outside

“prevailing professional norms,” Strickland, 466 U.S. at 690, and “that there is a reasonable

probability that, but for counsel’s unprofessional error[],” id. at 694, the outcome would have been

different. Kehoe’s ineffective assistance claim is better suited for resolution under 28 U.S.C. §

2255. Rafidi, 730 F. App’x at 343.

                                                III.

       Because we conclude that Kehoe’s ineffective assistance of counsel claim is more

appropriately brought in a 28 U.S.C. § 2255 proceeding, we affirm Kehoe’s convictions and

sentence.




                                                -5-